DETAILED ACTION
Claims 1-20 are pending.  Claims 15-20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 7/11/22, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 (pages 7-9) are moot in view of the newly recited reference Fillipi.
For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
In claim 8, it appears that the phrase ‘fault stated’ should read ‘fault state’.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process of generating a work order based on data (abstract idea).  
Claim 1 recites a building management system, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
identify a building device of the building equipment in a fault state based on the asset data; 
generate, in response to identifying the building device in the fault state, a work order by determining a plurality of fields to include in the work order based on the fault state and the asset data, the work order indicating a required maintenance action and a maintenance time window; 
automatically populate the plurality of fields of the work order based on the fault state; and provide the work order to a user device, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving determining that a fault exists based on data and generating a work order (documentation) that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. a building management system comprising: building equipment operable to affect a variable state or condition of a building with a control system comprising a processing circuit (generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a building management system), see MPEP 2106.05(h)) and receive asset data relating to operation of the building equipment (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a building management system comprising: building equipment operable to affect a variable state or condition of a building with a control system comprising a processing circuit (generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a building management system), see MPEP 2106.05(h)) and receive asset data relating to operation of the building equipment (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that a building management system comprising: building equipment operable to affect a variable state or condition of a building with a control system comprising a processing circuit, as recited in claim 1, is well understood, routine and conventional, see for example Meruva et al. U.S. Patent Publication No. 20180285831, Noboa et al. U.S. Patent Publication No. 20120259583, Manickam et al. U.S. Patent Publication No. 20190355177 or the references cited below in the current rejection under 35 U.S.C. § 103, and using a processing circuit (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) is well understood, routine and conventional, and is not considered significantly more.  Thus the claim is not patent eligible.
Claim 2 recites schedule access permissions (mental process) as a human may generate a schedule, e.g. using a pen and paper. Thus this claim recites an abstract idea.
Claim 3 recites retrieve troubleshooting instructions (mere data gathering, see MPEP 2106.05 A), provide the troubleshooting instructions to the user device (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network) and that the work order is generated responsive to an indication that a user is unable to fix the fault state (mere data gathering, see MPEP 2106.05 A, to facilitate a decision).  Thus this claim recites an abstract idea.
Claim 4 recites the fault state is identified based on a determination that the building is not achieving a mode (mental determination) and various abstract modes.  Thus this claim recites an abstract idea.
Claim 5 recites generate a maintenance alert indicating the fault state (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information); and provide the maintenance alert to the user device (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).  Thus this claim recites an abstract idea.
Claim 6 recites that a portion of the work order is automatically populated based on the asset data (mental process of generating data that may be performed by a human using pen and paper).  Thus this claim recites an abstract idea.
Claim 7 recites logging abstract maintenance data (mental process of generating data that may be performed by a human pen and paper) and predicting a change based on information (mental process).  Thus this claim recites an abstract idea.
Claim 8 recites a method for maintaining building equipment, i.e. a process, which is a statutory category of invention.  The recited process is however similar to that recited in claim 1 and considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1.
Claims 9-14 recite similar limitations to claims 2-7, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees U.S. Patent Publication No. 20110178977 (hereinafter Drees) in view of Chandrashekarappa et al. U.S. Patent Publication No. 20190340819 (hereinafter Chandrashekarappa) and further in view of Fillipi et al. U.S. Patent Publication No. 20160299933 (hereinafter Fillipi).
Regarding claim 1, Drees teaches a building management system [0047, Figs. 1 and 3 — smart building manager 106] comprising: 
building equipment operable to affect a variable state or condition of a building [0043, Fig. 1 — subsystems (e.g., the lighting subsystem, the IT subsystem, the HVAC subsystem)]; 
a control system comprising a processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] configured to: 
receive asset data relating to operation of the building equipment [0038-0039, Fig. 3 — communications for and from building subsystems (e.g., building subsystems 128 shown in FIG. 1A, building subsystem controllers, building devices, security systems, fire systems, etc.); 0056, Fig. 4 — FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults]; 
identify a building device of the building equipment in a fault state based on the asset data [0056-0057, Fig. 4 — fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems… FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults… FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.)]; 
generate, in response to identifying the building device in the fault state, a work order based on the fault state and the asset data, the work order indicating a required maintenance action [0061, Fig. 4 — fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action; 0056-0057, Fig. 4 — FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.)…  FDD layer 114 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs…  statistical analysis features which allow outlier and statistical process control (SPC) techniques to be used to identify faults. For example, the FDD layer 114 may be configured to use meter data 402 outliers to detect when energy consumption becomes abnormal (fault information including fault state and the asset data)]; and 
provide the work order to a user [0061, Fig. 4 —   GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI… A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action — the output of module 420 is input to module 422 in Fig. 4].
But Drees fails to clearly specify generating a work order by determining a plurality of fields to include in the work order based on fault state and asset data, a work order indicating a maintenance time window, automatically populate the plurality of fields of the work order based on the fault state and a user device.
However, Chandrashekarappa teaches a work order indicating a maintenance time window [0066-0070, Figs. 4-5 — management service 120 can transmit information for the room “EASTERN GHATS” that includes availability from a present time until a nearest time the room is booked],
automatically populate the plurality of fields of the work order based on the fault state [0066-0070, Fig. 4 — “Req. Maintenance”…The AR application 142 can automatically fill out a maintenance form (work order) or ticket using data associated with the room] and providing the work order to a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
Drees and Chandrashekarappa are analogous art.  They relate to building management systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Drees, by incorporating the above limitations, as taught by Chandrashekarappa.  
One of ordinary skill in the art would have been motivated to indicate a time window so that maintenance may be performed without interfering with other scheduled activities, to automatically populate a work order to make the process simpler and easier for the user and to utilize a user device to facilitate more flexible portable operation, as taught by Chandrashekarappa [0034].
But the combination of Drees and Chandrashekarappa fails to clearly specify generating a work order by determining a plurality of fields to include in the work order based on fault state and asset data.
However, Fillipi specify generating a work order by determining a plurality of fields to include in the work order based on fault state and asset data [0113 — a new event occurrence object may include generating and/or populating a set of new electronic documents in step 750. Such documents may include, for example, product order forms, issue tracking forms (e.g., electronic trouble tickets)… the event action may define the set of documents to be generated for a new event occurrence, and one or more specific fields of the documents (plurality of fields to include) that may be automatically populated to be customized for the event and/or the specific event occurrence based on the trigger criteria… an inventory reorder event may have a set of designated product reorder forms that may be generated and populated automatically by the process metadata manager 410, depending on the specific product that triggered the event… a detection of a hardware failure (fault) within the system 400 may trigger the generation of a maintenance request (work order) and trouble ticket, which may be automatically populated by the process metadata manager 410 with the hardware specifications, failure details, hardware history and previous maintenance, etc. — Specific fields are generated based on the event occurrence, an event includes a failure (fault),  and failure data include at least hardware specifications, failure details, hardware history and previous maintenance, therefore, it would at least be obvious to automatically customize a work order by providing any significant information applicable to the failure to assist the user to perform maintenance and thus facilitate improving the maintenance process],
Drees, Chandrashekarappa and Fillipi are analogous art.  They relate to maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees and Chandrashekarappa, by incorporating the above limitations, as taught by Fillipi.  
One of ordinary skill in the art would have been motivated to do this modification to automatically customize a work order to assist the user to implement the work order and thus facilitate improving the maintenance process, as taught by Fillipi [0005, 0113].
Regarding claim 4, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches the fault state is identified based on a determination that the building is not achieving a mode, the mode corresponding to at least one of: 
an operational mission for the building [0102 — Content condition database 506 contains rule conditions that place conditions on data from the building management system. In some ways, content conditions may be any logical comparison between data from the building management system and a given value that can be used to detect faults. For example, data from the building management system may include a measured temperature, a power consumption, a performance metric, a position value, a fan speed, a damper output, etc. or any other type of data used by the building management system to control building equipment — failure to meet power consumption mode goals or a performance mode metric]; 
a job-to-be-done in the building; or 
an event occurring in the building [0099 — Rule-based fault detection generally refers to using specified rules to define the normal operation of a system and can be used in a building management system to detect faults. Typically, these rules are evaluated in an if-then manner. For example, a rule may specify that a measured temperature is above a specified threshold during normal operation of the system. The rule can then be used to determine if a fault condition exists by comparing measured temperatures to the rule. If the measured temperature is below the rule's threshold (an event), a fault condition may exist and appropriate action can be taken by the system].
Regarding claim 5, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches that the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] further configured to: 
generate a maintenance alert indicating the fault state; and provide the maintenance alert to the user device [0056 — responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system; 0126 — long term diagnostics module 1020 may be configured to generate and send a text message, data message, or an alarm or alert (e.g., to a supervisory controller, to a user device, etc.) when a fault is detected by the system].
Regarding claim 6, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches that at least a portion of the work order is populated based on the asset data [0056-0057, Fig. 4 — fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems… FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults… FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.); 0061, Fig. 4 — fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action — Note that population of a work order is necessarily based on the asset data that indicates a fault.].
Further, Chandrashekarappa teaches automatically populating the work order [0066-0070, Fig. 4 — “Req. Maintenance”…The AR application 142 can automatically fill out a maintenance form (work order) or ticket using data associated with the room] and providing the work order to a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees, Chandrashekarappa and Fillipi, by incorporating the above limitations, as taught by Chandrashekarappa.  
One of ordinary skill in the art would have been motivated to automatically populate a work order to make the process simpler and easier for the user.
Regarding claim 8, Drees teaches a method for maintaining building equipment [0004-0010, Figs. 6-7 and 11-12 — a computerized method for managing faults in a building management system; 0047, Figs. 1 and 3 — smart building manager 106], the method comprising: 
receiving asset data relating to operation of the building equipment [0038-0039, Fig. 3 — communications for and from building subsystems (e.g., building subsystems 128 shown in FIG. 1A, building subsystem controllers, building devices, security systems, fire systems, etc.); 0056, Fig. 4 — FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults], the building equipment operable to affect a variable state or condition of a building [0043, Fig. 1 — subsystems (e.g., the lighting subsystem, the IT subsystem, the HVAC subsystem)]; 
identifying a building device of the building equipment in a fault state based on the asset data [0056-0057, Fig. 4 — fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems… FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults… FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.)]; 
generating, in response to identifying the building device in the fault state, a work order based on the fault state and the asset data, the work order indicating a required maintenance action [0061, Fig. 4 — fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action; 0056-0057, Fig. 4 — FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.)…  FDD layer 114 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs…  statistical analysis features which allow outlier and statistical process control (SPC) techniques to be used to identify faults. For example, the FDD layer 114 may be configured to use meter data 402 outliers to detect when energy consumption becomes abnormal (fault information including fault state and the asset data)]; and 
providing the work order to a user [0061, Fig. 4 —   GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI… A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action — the output of module 420 is input to module 422 in Fig. 4].
But Drees fails to clearly specify generating a work order by determining a plurality of fields to include in the work order based on fault state and asset data, a work order indicating a maintenance time window, automatically populating a plurality of fields of the work order based on the fault state and a user device.
However, Chandrashekarappa teaches a work order indicating a maintenance time window [0066-0070, Figs. 4-5 — management service 120 can transmit information for the room “EASTERN GHATS” that includes availability from a present time until a nearest time the room is booked],
automatically populating a plurality of fields of the work order based on the fault state [0066-0070, Fig. 4 — “Req. Maintenance”…The AR application 142 can automatically fill out a maintenance form (work order) or ticket using data associated with the room] and providing the work order to a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
Drees and Chandrashekarappa are analogous art.  They relate to building management systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Drees, by incorporating the above limitations, as taught by Chandrashekarappa.  
One of ordinary skill in the art would have been motivated to indicate a time window so that maintenance may be performed without interfering with other scheduled activities, to automatically populate a work order to make the process simpler and easier for the user and to utilize a user device to facilitate more flexible portable operation, as taught by Chandrashekarappa [0034].
But the combination of Drees and Chandrashekarappa fails to clearly specify generating a work order by determining a plurality of fields to include in the work order based on fault state and asset data.
However, Fillipi specify generating a work order by determining a plurality of fields to include in the work order based on fault state and asset data [0113 — a new event occurrence object may include generating and/or populating a set of new electronic documents in step 750. Such documents may include, for example, product order forms, issue tracking forms (e.g., electronic trouble tickets)… the event action may define the set of documents to be generated for a new event occurrence, and one or more specific fields of the documents (plurality of fields to include) that may be automatically populated to be customized for the event and/or the specific event occurrence based on the trigger criteria… an inventory reorder event may have a set of designated product reorder forms that may be generated and populated automatically by the process metadata manager 410, depending on the specific product that triggered the event… a detection of a hardware failure (fault) within the system 400 may trigger the generation of a maintenance request (work order) and trouble ticket, which may be automatically populated by the process metadata manager 410 with the hardware specifications, failure details, hardware history and previous maintenance, etc. — Specific fields are generated based on the event occurrence, an event includes a failure (fault),  and failure data include at least hardware specifications, failure details, hardware history and previous maintenance, therefore, it would at least be obvious to automatically customize a work order by providing any significant information applicable to the failure to assist the user to perform maintenance and thus facilitate improving the maintenance process],
Drees, Chandrashekarappa and Fillipi are analogous art.  They relate to maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees and Chandrashekarappa, by incorporating the above limitations, as taught by Fillipi.  
One of ordinary skill in the art would have been motivated to do this modification to automatically customize a work order to assist the user to implement the work order and thus facilitate improving the maintenance process, as taught by Fillipi [0005, 0113].
Regarding claim 11, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 12, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 13, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drees, Chandrashekarappa and Fillipi in view of Nishimura et al. U.S. Patent Publication No. 20120095926 (hereinafter Nishimura).
Regarding claim 2, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152]. 
But the combination of Drees, Chandrashekarappa and Fillipi fails to clearly specify scheduling access permissions for a technician based on the work order.
However, Nishimura teaches a processing circuit [0026, Fig. 1 — computer (101) includes a CPU (102)] further configured to schedule access permissions for a technician based on the work order [0152-0156 — access right authorization unit (322) authorizes the worker entity associated with a work order to be executed to have the access right to the asset (208), the element (209), or the access control device (210) associated with the work order to be executed… access right is identified and assigned at a scheduled start time for a work order to be executed].
Drees, Chandrashekarappa, Fillipi and Nishimura are analogous art.  They relate to maintenance systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees, Chandrashekarappa and Fillipi, by incorporating the above limitations, as taught by Nishimura.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate the performance of maintenance while maintaining security.
Regarding claim 9, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drees, Chandrashekarappa and Fillipi in view of Demshur et al. U.S. Patent Publication No. 20100058308 (hereinafter Demshur).
Regarding claim 3, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above.
Further, Drees teaches the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] further configured to: 
retrieve troubleshooting instructions related to the building device [0061, Fig. 4 —   FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418.; 0153 — Supporting information for assessing the fault can be retrieved or stored by supporting information retriever and data store 1256]; and 
provide the troubleshooting instructions to the user to fix the fault state based on the troubleshooting instructions [0061, Fig. 4 —   FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a use…. GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI; 0153 — Supporting information for assessing the fault can be retrieved or stored by supporting information retriever and data store 1256].
Further, Chandrashekarappa teaches a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
But the combination of Drees, Chandrashekarappa and Fillipi fails to clearly specify that the work order is generated responsive to an indication that a user is unable to fix the fault state.
However, Demshur teaches that the work order is generated responsive to an indication that a user is unable to fix the fault state [0009-0012 — conducting a system repair based on results of the system diagnostic, generating an automated repair ticket concerning the problem if the system repair is unsuccessful… deploying onsite support to the satellite provider location based on the automated repair ticket; 0029 — onsite support may be virtual through a weblink or personal (user)].
Drees, Chandrashekarappa, Fillipi and Demshur are analogous art.  They relate to maintenance systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees, Chandrashekarappa and Fillipi, by incorporating the above limitations, as taught by Demshur.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate automatically taking further action to fix a fault state if a user is initially unsuccessful so that the fault state is fixed, as suggested by Demshur [0009-0012].
Regarding claim 10, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drees, Chandrashekarappa and Fillipi in view of Norton et al. U.S. Patent Publication No. 20190089703 (hereinafter Norton).
Regarding claim 7, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] further configured to: 
log maintenance information, the maintenance information describing an operating state of the building device [0062 — GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping. A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114; 0145 — the system may conduct expanded data logging or data gathering (e.g., as previously described). Collecting support information for assessing the fault can include, for example, sending a request to a remotely located building management system device, obtaining information from a data store local to the smart building manager, or changing a setting so that historical information of a variable normally purged or ignored by the smart building manager is maintained and logged]; and 
predict a change in a mode of the building based on the maintenance information [0060 — FDD layer 114 may also or alternatively be configured for rule-based predictive detection and diagnostics (e.g., to determine rule thresholds, to provide for continuous monitoring and diagnostics of building equipment; 0102 — Content condition database 506 contains rule conditions that place conditions on data from the building management system. In some ways, content conditions may be any logical comparison between data from the building management system and a given value that can be used to detect faults. For example, data from the building management system may include a measured temperature, a power consumption, a performance metric, a position value, a fan speed, a damper output, etc. or any other type of data used by the building management system to control building equipment — power consumption mode goals or a performance mode metric].
But the combination of Drees, Chandrashekarappa and Fillipi fails to clearly specify maintenance information provided by a technician.
However, Norton teaches maintenance information provided by a technician [0094, Fig. 4 — in step 408, the technician 150 enters local service data, including the results of the inspection of the fire door 130-6 and egress routes, into the mobile computing device 152].
Drees, Chandrashekarappa, Fillipi and Norton are analogous art.  They relate to maintenance systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees, Chandrashekarappa and Fillipi, by incorporating the above limitations, as taught by Norton.  
One of ordinary skill in the art would have been motivated to do this modification to enable maintenance information that is more easily managed by a person to be input into the maintenance system.  In addition, it would be obvious so simply substitute the provision of information by a technician, as taught by Norton, for generic information collection of Drees for the predictable result of a building management system and method with manually input data.
Regarding claim 14, the combination of Drees, Chandrashekarappa and Fillipi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119